Citation Nr: 0604909	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  99-11 394A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for weakness and 
imbalance secondary to service-connected disabilities.

2.  Entitlement to an initial, compensable, disability rating 
for service-connected headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Senior Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to November 
1952.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 decision of the 
St. Louis, RO which, inter alia, denied the veteran's claim 
of service connection for headaches, weakness and imbalance.  
The Board remanded the claim in March 2004.  In a June 2004 
decision, the Appeals Management Center (AMC) granted service 
connection and assigned a noncompensable rating for 
headaches, effective from September 16, 1997.  The Board 
remanded the case again in March 2005.  The veteran 
subsequently perfected an appeal as to the evaluation 
assigned to the service-connected headache disability.  

As the appeal regarding the evaluation of the headache 
disorder involves an original claim, the Board has framed the 
issue as shown on the title page.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

In September 2005, the veteran testified before the 
undersigned at a hearing at the RO.  At the hearing, the 
veteran withdrew a claim for entitlement to a higher rating 
for the service-connected residuals of submucous resection to 
include nasal perforation and atrophic rhinitis.  As such, 
the issues before the Board are limited to those noted on the 
title page. 

The veteran currently resides within the jurisdiction of the 
St. Petersburg, Florida RO and the case was most recently 
certified to the Board by that office. 

The appeal is REMANDED to the RO via AMC in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

At the September 2005 hearing, the veteran testified that he 
is treated by both private and VA physicians for his headache 
condition and he was to undergo additional testing shortly 
after the hearing.  The record was held open for 30 days to 
allow the veteran to submit any additional evidence; however, 
none was submitted.  As the treatment records referred to by 
the veteran may be pertinent to the claim, they should be 
obtained and associated with the claims folder.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 C.F.R. § 
3.159(c)(2) (2005).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-"staged" ratings.  See Fenderson, supra.  On remand, 
the AMC should consider staged ratings for the headache 
disorder. 

The March 2004 Board remand included an instruction that the 
RO obtain a medical opinion as to the etiology of the claimed 
weakness and imbalance.  The April 2004 VA examination did 
not include that opinion.  A remand by the Board confers on 
the claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).  Where the remand orders of the Board are not 
complied with, the Board itself errs in failing to insure 
compliance.  As such, the Board finds that the case is not 
ready for appellate review and must be remanded for further 
development.  

Accordingly, this case is REMANDED for the following:  

1.  The AMC should contact the veteran in 
order to obtain the names and addresses 
of all medical care providers who have 
treated him for his headaches and claimed 
weakness and imbalance since 1997.  After 
securing any necessary release, the AMC 
should attempt to obtain copies of all 
records from the identified treatment 
sources.  

2.  After completion of the foregoing, 
the veteran should veteran should be 
afforded an appropriate VA examination to 
determine the current severity of the 
service-connected headaches and to 
determine the nature and likely etiology 
of any demonstrated weakness and 
imbalance.  

All indicated testing in this regard 
should be performed and the claims folder 
must be made available to the examiner 
for review.  

Based on the examination and review of 
the case, the examiner is requested to 
express an opinion as to whether it is at 
least as likely as not that the claimed 
weakness and imbalance are symptoms of 
the veteran's service-connected headaches 
or trigeminal neuralgia or symptoms of 
other disabilities entirely.  Complete 
rationale for all opinions expressed must 
be provided. 

With regard to the headaches, the 
examiner should indicate whether the 
veteran suffers characteristic 
prostrating attacks, and if so, the 
frequency of such attacks. 

3.  Thereafter, the AMC should again 
review the veteran's claims, to include 
consideration of staged ratings for the 
service-connected headache disorder.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

